Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Wilinski on 1/10/2022.
The application has been amended as follows: 
In the claims:
	
Claim 1
1. (Currently amended) An apparatus comprising: 
a processor; and 
a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
receiving information during a period associated with a social media account of a user, wherein the information comprises one or more keywords associated with an image, text, audio, or video of respective social media posts associated with the social media account, and wherein the one or more 
generating a representative image based on the information indicative of activity during the period; 
determining that a threshold amount of the activity associated with the social media account corresponds with at least the representative image; 
sending, based on the determining, an alert that comprises the representative image; 
generating a geographical map based on the information, wherein the geographical map identifies a first location of the user while using the social media account and a second location of at least one of the other users while using a second social media account; and 
determining, based on the generating of the geographical map, a commonality between the user and the at least one of the other users, wherein the alert indicates the commonality, and wherein the commonality of the alert isAppln. No 16/846,848Page 3 of 13 Reply to Final Office Action of October 13, 2021Docket No. 2019-0971_7785-2750Aused to police the user and the at least one of the other users for misconduct and suggest connections between social media accounts;
obtaining an indication that a second threshold has been met, wherein the second threshold is indicative of an emotional state; and 
based on the second threshold being met, sending the alert message to an authority device, wherein the authority device is associated with a public safety agency.

Claim 5
5. (Cancelled.)

Claim 8
8. (Currently amended) A system comprising: 
one or more processors; and 
memory coupled with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations comprising: 
receiving information during a period associated with a social media account of a user, wherein the information comprises one or more keywords associated with an image, text, audio, or video of respective social media posts associated with the social media account, and wherein the one or more keywords are determined based on machine learning of the respective social media posts as compared to social media posts associated with other users; 
generating a representative image based on the information indicative of activity during the period; 
determining that a threshold amount of the activity associated with the social media account corresponds with at least the representative image; 
, based on the determining, an alert that comprises the representative images; 
generating a geographical map based on the information, wherein the geographical map identifies a first location of the user while using the social media account and a second location of at least one of the other users while using a second social media account; and 
determining, based on the generating of the geographical map, a commonality between the user and the at least one of the other users, wherein the alert indicates the commonality, and wherein the commonality of the alert is used to police the user and the at least one of the other users for misconduct and suggest connections between social media accounts;
obtaining an indication that a second threshold has been met, wherein the second threshold is indicative of an emotional state; and 
based on the second threshold being met, sending the alert message to an authority device, wherein the authority device is associated with a public safety agency.

Claim 12
12. (Cancelled.)

Claim 15
15. (Currently amended) A method comprising: 

generating a representative image based on the information indicative of activity during the period; 
determining that a threshold amount of the activity associated with the social media account corresponds with at least the representative image; 
sending, based on the determining, an alert that comprises the representative image; 
generating a geographical map based on the information, wherein the geographical map identifies a first location of the user while using the social media account and a second location of at least one of the other users while using a second social media account; and 
determining, based on the generating of the geographical map, a commonality between the user and the at least one of the other users, wherein the alert indicates the commonality, and wherein the commonality of the alert is used to police the user and the at least one of the other users for misconduct and suggest connections between social media accounts; 
obtaining an indication that a second threshold has been met, wherein the second threshold is indicative of an emotional state; and 
based on the second threshold being met, sending the alert message to an authority device, wherein the authority device is associated with a public safety agency.

Claim 19
19. (Cancelled.)
Reasons for Allowance
Claims 1-4, 6-11, 13-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8, and 15 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “generating a geographical map based on the information, wherein the geographical map identifies a first location of the user while using the social media account and a second location of at least one of the other users while using a second social media account; and determining, based on the generating of the geographical map, a commonality between the user and the at least one of the other users, wherein the alert indicates the commonality, and wherein the commonality of the alert is used to police the user and the at least one of the other users for misconduct and suggest connections between social media accounts; obtaining an indication that a second threshold has been met, wherein the second threshold is indicative of an emotional state; and based on the second threshold being met, sending the alert message to an authority device, wherein the authority device is associated with a public safety agency” in the specific combinations as recited in claim 1.

The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “generating a geographical map based on the information, wherein the geographical map identifies a first location of the user while using the social media account and a second location of at least one of the other users while using a second social media account; and determining, based on the generating of the geographical map, a commonality between the user and the at least one of the other users, wherein the alert indicates the commonality, and wherein the commonality of the alert is used to police the user and the at least one of the other users for misconduct and suggest connections between social media accounts; obtaining an indication that a second threshold has been met, wherein the second threshold is indicative of an emotional state; and based on the second threshold being met, sending the alert message to an authority device, wherein the authority device is associated with a public safety agency” in the specific combinations as recited in claim 8.
As to claim 15:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “generating a geographical map based on the information, wherein the geographical map identifies a first location of the user while using the social media account and a second location of at least one of the other users while using a second social media account; and determining, based on the generating of the geographical map, a commonality between the user and the at least one of the other users, wherein the alert indicates the commonality, and wherein the commonality of the alert is used to police the user and the at least one of the other users for 
Claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 depend on one of independent claims 1, 8, and 15, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERTO BORJA/Primary Examiner, Art Unit 2173